Plaintiff, an employee of a tenant who occupied the rear of the first floor of a three-story building, was injured when a board crashed through a window near which plaintiff was seated, and struck and injured her. She sued the record owner of the premises and the contractor, who was engaged in making repairs on the third floor and whose servants threw some of the dehris from a window on the third floor to the yard in the rear. There was evidence, which the jury credited, that one Davis, who was the actual owner, told the workmen to throw the debris out the window, and they did so in his presence. The jury rendered a verdict against both defendants. Judgment of the City Court of Yonkers unanimously affirmed, with costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ.